Citation Nr: 1145170	
Decision Date: 12/09/11    Archive Date: 12/14/11

DOCKET NO.  03-31 871	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to an increased disability evaluation (rating) in excess of 40 percent for bilateral hearing loss from April 21, 2005 to November 9, 2006.


(The appeal regarding entitlement to total disability rating based on individual unemployability due to service-connected disabilities (TDIU) 
will be addressed in a separate Board decision).


REPRESENTATION

Appellant represented by:	The Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

Tabitha G. Macko, Associate Counsel


INTRODUCTION

The Veteran, who is the Appellant or claimant in this case, served on active duty from January 1949 to January 1950, and from March 1950 to June 1955. 

This case come before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the RO that granted a higher evaluation for the Veteran's service-connected bilateral hearing loss, evaluated as 80 percent disabling, effective November 9, 2006, denied entitlement to an earlier effective date for the increase in the evaluation to 80 percent for the Veteran's hearing loss prior to November 9, 2006, and denied entitlement to TDIU.  The Veteran filed timely appeals of these determinations to the Board. 

In August 2008, the Veteran, accompanied by his representative, testified at a hearing before the undersigned Veteran's Law Judge sitting in Columbia, South Carolina.  A transcript of these proceedings has been associated with the claims file.

In an October 20008 decision, because the Veteran indicated that he was withdrawing the issue increased rating in excess of 80 percent for bilateral hearing loss, the Board dismissed the appeal on this issue.  The Board's dismissal was not appealed to the United States Court of Appeals for Veterans Claims (Court).  In the November 2010 Memorandum Decision, the Court determined that the appeal regarding the dismissal of the appeal for an increased disability evaluation in excess of 80 percent for bilateral hearing loss had been abandoned.

The October 2008 Board decision also denied a TDIU.  The Veteran appealed the Board's denial of TDIU to the Court.  In a November 2010 Memorandum Decision, the Court vacated the Board's decision to deny TDIU.  (The appeal regarding entitlement to TDIU will be addressed in a separate Board decision).  

The October 2008 Board decision also denied entitlement to an effective date earlier than November 9, 2006 for an increased rating of 80 percent for bilateral hearing loss.  Within the November 2010 Memorandum Decision, the Court determined that the appeals regarding the dismissal of the appeal for an increased disability evaluation in excess of 80 percent for bilateral hearing loss and the appeal for an effective date earlier than November 9, 2006 for the assignment of the 80 percent disability evaluation had been abandoned.  However, the Court raised the question, for the Board to determine, whether the issue of a staged, increased disability rating for the period from April 21, 2005 to November 9, 2006 for the bilateral hearing loss disability had survived the October 2008 Board decision.  The Court then remanded the case to the Board for further proceedings consistent with the decision.  For reasons explained in this decision, the Board finds that the issue of a disability rating for bilateral hearing loss, for the period from April 21, 2005 to November 9, 2006, survived the October 2008 Board decision.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The issue of a disability rating for bilateral hearing loss, for the period from April 21, 2005 to November 9, 2006, survived the October 2008 Board decision.

2.  Throughout the rating appeal period from April 21, 2005 to November 9, 2006, the audiometric test scores and speech recognition testing have resulted in no more than level XI hearing in the right ear, and no more than level VI hearing in the left ear.



CONCLUSION OF LAW

The criteria for a 60 percent disability rating, but no higher, for service-connected bilateral hearing loss have been met for the period from April 21, 2005 to November 9, 2006.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 
38 C.F.R. §§ 4.3, 4.7, 4.85, 4.86, Diagnostic Code 6100 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 
38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5106, 5107 and 5126 (West 2002) and 
38 C.F.R. §§ 3.102 , 3.156(a), and 3.326(a) (2010), VA has a duty to notify a claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant, and what part VA will attempt to obtain for the claimant.

In letters dated in April 2003, September 2006, and May 2008, VA provided the Veteran with the notice required under 38 U.S.C.A. § 5103 and 38 C.F.R. 
§ 3.159(b), including notice that a disability rating and effective date will be assigned if the claim is allowed.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The Veteran was also generally notified of the types of evidence VA would assist him in obtaining and informed that he should send information or evidence relevant to the claims to VA.  In addition, the RO provided notice of the law and governing regulations, as well as the reasons for the determinations made regarding the claims, and also informed the Veteran of the cumulative evidence previously provided to VA, or obtained by VA on his behalf. 

The Veteran was afforded VA audiology examinations in June 2003 and November 2006.  In addition, a VA audiological examination was conducted on April 21, 2005 by a VA audiologist that was not a compensation examination but contained all essential clinical findings (audiometric testing and speech recognition testing) to rate the Veteran's hearing loss disability.  These examinations were legally sufficient in that they included reviews of the claims file, interviews of the Veteran, and objective examinations of the Veteran that included the essential audiometric testing and speech recognition testing.  

The Board also finds that VA has made reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate the claims.  38 U.S.C.A. § 5103A (West 2002).  Specifically, the information and evidence associated with the claims file consists of service treatment records, post-service treatment records, VA examinations, the Veteran's testimony before the Board, and statements of the Veteran and his representative in support of the claims.   

Based on the foregoing, the Board concludes that there is no identified evidence that has not been accounted for with respect to the Veteran's claim.  Therefore, VA has satisfied its duty to assist the Veteran in this matter.  Accordingly, further development and further expending of VA's resources is not warranted and adjudication of his claim on appeal poses no risk of prejudice to the appellant.  See 38 U.S.C.A. § 5103A; see, also, Bernard v. Brown, 4 Vet. App. 384, 394 (1993). 

Rating Bilateral Hearing Loss Disability from April 2005 to November 2006

At the onset, the Court directed the Board to determine whether the issue of a staged disability rating in excess of 40 percent for the rating period between April 2005 and November 2006 had survived the dismissal of the Veteran's appeal in the October 2008 Board decision, that originally had sought an increased disability evaluation in excess of 80 percent, as had been made effective November 9, 2006.  The Board finds that the issue of such a staged rating from April 2005 to November 2006 has survived the dismissal of the increased rating appeal.  

By way of background, the Veteran had submitted a claim in February 2003 seeking an increased disability evaluation for his service-connected bilateral hearing loss.  The bilateral hearing loss disability was evaluated then as 40 percent disabling.  After the June 2003 RO denial of an increased disability evaluation in excess of 40 percent, the Veteran submitted a Notice of Disagreement in July 2003 regarding the disability evaluation for the service connected bilateral hearing loss.  That Notice of Disagreement brought the issue of the appropriate disability evaluation of the bilateral hearing loss disability for the appeal period from February 2003 onwards under appellate review.  See 38 U.S.C. § 7105 (2011).  Though eventually styled as an appeal seeking an earlier effective date for the 80 percent disability evaluation, granted as effective November 9, 2006, the issue of the appropriate disability evaluation for the Veteran's bilateral hearing loss, for the rating period spanning February 2003 to November 2006 remained unaffected by the Board's dismissal of the Veteran's other issue seeking a disability evaluation in excess of 80 percent from November 9, 2006.  (This other claim was dismissed at the Veteran's request upon his withdrawal of the issue, as articulated by the Veteran and his representative during the August 2008 hearing before the undersigned).  See Maggitt v. West, 202 F.3d 1370, 1376-77 (Fed. Cir. 2000).  Therefore, the Board finds the issue of rating for bilateral hearing loss, for the period from April 21, 2005 to November 9, 2006, has survived.  

Evaluations of defective hearing range from noncompensable (0 percent) to 100 percent for service-connected bilateral hearing loss disability.  These evaluations are based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination testing together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies 1,000, 2,000, 3,000 and 4,000 cycles per second.  To evaluate the degree of disability from defective hearing, the revised rating schedule establishes eleven auditory acuity levels from Level I for essentially normal acuity through XI for profound deafness.  38 C.F.R. § 4.85, Diagnostic Code 6100.  The assignment of disability ratings for hearing impairment are arrived at by a mechanical application of the numeric designations assigned after audiological evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

The regulations provide that in cases of exceptional hearing loss, i.e., when the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz ) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.  See 38 C.F.R. § 4.86(a).  The provisions of 38 C.F.R. § 4.86(b) provide that, when the puretone threshold is 30 decibels or less at 1,000 hertz, and 70 decibels or more at 2,000 hertz, this is an exceptional hearing pattern.  In such cases of exceptional hearing patterns, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results is the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  

The Veteran contends generally that his bilateral hearing loss should be evaluated higher than the 40 percent disability rating then assigned, which includes for the relevant time period from April 2005 to November 2006.  He has contended that he has a hard time hearing, especially difficulty with conversations.   

That the June 2003 VA audiology examination produced findings that warranted the then current 40 percent disability evaluation has already been reviewed by the Board's October 2008 decision, and will not be reviewed again here.  Such evidence of record is considered by the Board in the context of reviewing the history of disability and consideration of all the evidence of record as it bears on the question of rating from April 2005 to November 2006; however, the June 2003 VA audiology examination results are less probative than the more contemporaneous report of VA audiology examination conducted on April 21, 2005.  See 38 C.F.R. § 4.1 (stating that it is "essential . . . that each disability be viewed in relation to its history").

Upon further review of the claims file, the Board notes that on April 21, 2005, the Veteran sought VA treatment for his bilateral hearing loss, in particular for his difficulty with his bilateral hearing aids.  An audiology consultation that day, April 21, 2005, included testing of the Veteran's hearing acuity.  The audiologist clinician recorded the results of the audiogram, noting his right ear speech discrimination was very poor, being 12 percent, and the speech reception threshold for the right ear was 65 db.  The left ear also had poor speech recognition, being 56 percent, and the speech reception threshold was 60 db.  

Based upon the recorded numerical audiological results at the April 21, 2005 audiology consultation, the Veteran is shown to have exceptional hearing under the provisions of 38 C.F.R. § 4.86(a) in both ears.  The April 21, 2005 audiology consultation report shows that puretone threshold at each of the four specified frequencies of 1000, 2000, 3000, and 4000 Hertz is 55 decibels or more in both the left and right ears.  38 C.F.R. § 4.86. 

The mechanical application of the rating schedule to the April 21, 2005 audiology consultation shows that using Table VI, the April 21, 2005 hearing impairment was Level XI in the right ear and Level VII in the left ear.  This resulted in a 60 percent disability rating under Table VII.  See 38 C.F.R. § 4.85.  

The exceptional hearing provisions of 38 C.F.R. § 4.86(a) do not provide for a higher Roman numeral designation.  To wit, applying only the puretone threshold average of 65 db for the right ear to Table VIa results in a hearing impairment of Level V, and applying only the puretone threshold average of 60 db for the left ear to Table Via results in a hearing impairment of Level IV.  The Roman numeral designations for hearing impairment from Table VI results in higher numerals, and so, is more to the advantage of the Veteran.  Therefore, while the exceptional hearing provision of 38 C.F.R. § 4.86(a) does apply in this Veteran's case, it does not result in a higher disability evaluation for the Veteran. 

The record does not contain any later audiograms for the Veteran until the audiogram afforded him as part of the November 9, 2006 VA audiology examination, from which the 80 percent disability evaluation was granted and made effective.  That the November 9, 2006, VA audiology examination audiogram was sufficient to warrant an 80 percent disability evaluation, as the Veteran's hearing was level X in each ear, was reviewed in the Board's October 2008 decision.  

The degree of bilateral hearing loss disability during the rating period on appeal from April 21, 2005 to November 9, 2006 is sufficient to establish a 60 percent disability evaluation, and no higher, for that period; therefore, the Veteran's appeal for a disability evaluation in excess of 40 percent from April 21, 2005 to November 9, 2006 for bilateral hearing loss is granted.  See 38 C.F.R. §§ 4.3, 4.7.

Extraschedular Consideration

The Board has considered whether referral for an extraschedular evaluation is warranted.  In exceptional cases an extraschedular rating may be provided. 
38 C.F.R. § 3.321 (2011).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. §3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairment caused by the Veteran's bilateral hearing loss disability are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  In Martinak v. Nicholson, 
21 Vet. App. 447, 455 (2007), the Court held that, relevant to VA audiological examinations, in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in the final report.  In this regard, the April 2005 VA clinician specifically addressed the functional effects caused by the Veteran's bilateral hearing loss disability by noting that the Veteran reported increased difficulty in speech and communication. 

The Board notes that the Court's rationale in requiring an examiner to consider the functional effects of a Veteran's hearing loss disability involves the potential application of 38 C.F.R. § 3.321(b) in considering whether referral for an extra- schedular rating is warranted.  Specifically, the Court noted that, "[u]nlike the rating schedule for hearing loss, 38 C.F.R. § 3.321(b) does not rely exclusively on objective test results to determine whether a referral for an extra[-]schedular rating is warranted.  The Secretary's policy [requiring VA audiologists to describe the effect of a hearing disability on a Veteran's occupational functioning and daily activities] facilitates such determinations by requiring VA audiologists to provide information in anticipation of its possible application."  Martinak, 21 Vet. App. at 455.  The Veteran has reported on multiple occasions his difficultly in participating in conversations and hearing the speech of others.  These observations are in keeping with his report to the VA clinician in 2005.  Therefore, the Board finds that no prejudice results to the Veteran, in that the functional effects of his hearing loss disability are adequately addressed by the record and are sufficient for the Board to consider whether referral for an extra-schedular rating is warranted under 38 C.F.R. 
§ 3.321(b).

The Board has also applied the exceptional pattern of hearing loss impairment regulation that provides that, in cases such as this of exceptional hearing loss, i.e., when the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz ) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  See 38 C.F.R. § 4.86(a).  The exceptional hearing provisions of 38 C.F.R. § 4.86(a), that are themselves part of the scheduler criteria, did not provide for a higher Roman numeral designation for either ear.  As the scheduler criteria for exceptional pattern of hearing loss provided no greater relief for the Veteran, yet they contemplated the severity of his disability, the Board finds the schedular rating criteria adequate to rate the Veteran's bilateral hearing loss disability and no referral for extraschedular consideration is required. 

In this Veteran's case, the Board recognizes and has considered the complaints of difficulty in hearing speakers, which is associated with the service-connected bilateral hearing loss.  The schedular rating criteria specifically provides for ratings based on all levels of hearing loss, including exceptional hearing patterns which are not demonstrated in this case, and as measured by both audiological testing and speech recognition testing.  Speech recognition testing is a schedular rating criterion that recognizes such an inability to understand certain words in conversation.  For these reasons, the Board finds that the schedular rating criteria in this case is more than adequate to rate the Veteran's bilateral hearing loss.  In the absence of evidence that the schedular rating criteria is inadequate to rate the Veteran's bilateral hearing loss disability, the Board is not required to remand this issue to the RO for the procedural actions outlined in 38 C.F.R. § 3.321(b)(1).

(As the issue of the entitlement to TDIU is an issue on appeal that is being addressed in a separate decision, the Board will not address the extraschedular aspects of unemployability caused by the service-connected bilateral hearing loss in this decision.  See Rice v. Shinseki, 22 Vet. App. 447 (2009)).


ORDER

An increased disability evaluation of 60 percent, and no higher, for bilateral hearing loss disability from April 21, 2005 to November 9, 2006, is granted.



____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


